[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 5, 2007
                              No. 07-12305                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 05-00049-CR-2

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                   versus

ROBERT SAMUEL SMITH,

                                                  Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                            (November 5, 2007)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Robert Samuel Smith appeals his twenty-one month prison sentence
imposed by the district court after he pleaded guilty to possessing a firearm as a

convicted felon, in violation of 18 U.S.C. § 922(g)(1). At the sentence hearing, the

district court enhanced Smith’s sentence based on hearsay evidence that the

firearm Smith possessed was stolen. Smith contends that the district court’s use of

the hearsay evidence to enhance his sentence violated his rights under the

Confrontation Clause of the Sixth Amendment and that the district court erred in

not making specific findings that the hearsay testimony was reliable.

      As to the Confrontation Clause issue, Smith argues that the district court’s

use of hearsay testimony to enhance his sentence deprived him of the right to

confront witnesses against him. He urges us to apply the holding of Crawford v.

Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004), to sentence hearings. We

review de novo the district court’s rulings as to the scope of a criminal defendant’s

rights under the Confrontation Clause. United States v. Cantellano, 430 F.3d 1142,

1144 (11th Cir. 2005), cert. denied, 547 U.S. 1034 (2006).

      In Cantellano, we addressed the question of whether the protections of the

Confrontation Clause, as interpreted by Crawford, applied in non-capital sentence

proceedings, and concluded that it did not. 430 F.3d at 1146 (“The right to

confrontation is not a sentencing right.”). Accordingly, the district court did not

violate Smith’s right to confront witnesses under the Confrontation Clause when it



                                           2
relied on hearsay evidence to enhance his sentence.

         Smith also contends that the district court erred in making no explicit finding

that the hearsay evidence was credible and reliable. Here, the absence of specific

credibility findings by the district court does not require reversal. As we have

explained elsewhere, “[w]hile it may be advisable and in some instances necessary

for a district court to make distinct findings regarding the reliability of hearsay

statements used at sentencing, the absence of such findings does not necessarily

require reversal or remand where the reliability of the statements is apparent from

the record.” United States v. Gordon, 231 F.3d 750, 761 (11th Cir. 2000). We

have required specific factual findings as to credibility in situations where

sufficient indicia of reliability are lacking, such as where the district court relies on

contested hearsay statements made by a non-testifying co-conspirator, United

States v. Lee, 68 F.3d 1267, 1275–76 (11th Cir. 1995); United States v. Query, 928

F.2d 383, 385–85 (11th Cir. 1991), or contested statements made by a five-year-

old child to an investigator, United States v. Anderton, 136 F.3d 747 (11th Cir.

1998).

         This case, however, does not present a contested issue of reliability. The

hearsay evidence here consisted of testimony from an Alcohol, Tobacco, Firearms

and Explosives agent about an investigation in which she participated. She



                                             3
testified that the firearm was reported stolen and that the ATF had determined

through its investigation that the firearm recovered from Smith matched the serial

number of the stolen firearm. The agent’s testimony was consistent with the

factual statements in the PSR.

      When asked by the district court at the sentence hearing whether he objected

to the factual accuracy of the pre-sentence investigation report, Smith simply said

“No, sir.” Moreover, Smith presented no evidence to contradict the hearsay

testimony of the ATF agent. Accordingly, because there is no issue as to the

reliability of the hearsay evidence, we conclude that the district court did not err in

failing to make specific findings as to the credibility of that evidence.

      AFFIRMED.




                                           4